Exhibit 10.7




TYSON FOODS, INC. 2000 STOCK INCENTIVE PLAN


STOCK INCENTIVE AWARD AGREEMENT
RESTRICTED STOCK (Contracted)


 
 
 
 
Team Member:
Participant Name
Personnel Number:
Employee ID
Award:
Quantity Granted Shares of Restricted Stock
Grant Date:
November 18, 2019
Vesting Schedule:
 
 
 
Vesting Date
Percent of Award Vested
 
 
November 18, 2022
100%
 
 
 
 
 



 































--------------------------------------------------------------------------------

Exhibit 10.7




This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation, to the Team Member (hereinafter referred to as “you”) identified on
the cover page of this Stock Incentive Award Agreement (the “Award” as embodied
by this “Award Agreement”).
1.
Terms and Conditions. The Award of Restricted Stock (as set forth on the cover
page of this Award Agreement) is subject to all the terms and conditions of the
Tyson Foods, Inc. 2000 Stock Incentive Plan or any successors thereto, as such
plan or its successors may be amended and restated from time to time (the
“Plan”). Unless otherwise defined herein, all capitalized terms in this Award
Agreement shall have the meaning stated in the Plan. Please see the Plan
document for more information on these terms and conditions. A copy of the Plan
is available upon request.



2.
Definitions. For purposes of this Award Agreement, “Cause”, “Disability”, “Good
Reason”, and “Release” shall have the meanings ascribed to such terms in your
Employment Agreement, and the following terms shall have the meanings set forth
below:



(i)
“Change in Control” shall have the meaning ascribed to it in the Plan but shall
not include any event as a result of which one or more of the following persons
or entities possess or continues to possess, immediately after such event, over
fifty percent (50%) of the combined voting power of Tyson or, if applicable, a
successor entity: (a) Tyson Limited Partnership, or any successor entity; (b)
individuals related to the late Donald John Tyson by blood, marriage or
adoption, or the estate of any such individual (including Donald John Tyson’s);
or (c) any entity (including, but not limited to, a partnership, corporation,
trust or limited liability company) in which one or more of the entities,
individuals or estates described in clauses (a) and (b) hereof possess over
fifty percent (50%) of the combined voting power or beneficial interests of such
entity.

(ii)
“Employer” shall mean, to the extent you are not directly employed by Tyson, the
Affiliate that employs you.

(iii)
“Retirement” shall mean your voluntary Termination of Employment from Tyson on
or after the later of the first anniversary of the Grant Date or the date you
attain age sixty-two (62).

(iv)
“Termination of Employment” shall have the meaning ascribed to it in the Plan
but, in the event of a Change in Control, any successor and its affiliates shall
replace Tyson and its Affiliates in interpreting the meaning of a Termination of
Employment.

(v)
“Tyson” means Tyson Foods, Inc. or any successor thereto.

3.
Vesting.



3.1.
Vesting Schedule and Forfeiture. The Award shall vest pursuant to the foregoing
Vesting Schedule and shall be considered as fully earned by you on the Vesting
Date, subject to the further provisions of this Section 3. Notwithstanding any
other provision of this Award Agreement to the contrary, any Award will be
forfeited back to Tyson in the event of your Termination of Employment before
the Vesting Date, except as otherwise provided in Sections 3.2 through 3.4. The
events described in Sections 3.2 through 3.4 are referred to herein as “Vesting
Events.”



3.2.
Death, Disability or Retirement. In the event of your Termination of Employment
due to death, Disability or Retirement before the Vesting Date, you shall fully
vest in the Award.



3.3.
Termination by Tyson without Cause or by you for Good Reason. In the event of
your Termination of Employment by Tyson for reasons other than for Cause or by
you for Good Reason, you shall vest in a pro rata portion of the Award subject
to your timely execution and non-revocation of a Release. The pro rata portion
of the Award shall be determined by multiplying the number of unvested
restricted shares by a fraction, the numerator of which is the total number of
days that you were employed by your Employer between the Grant Date and your
Termination of Employment and the denominator of which is the total number
of days in the entire vesting period. Notwithstanding the foregoing, in the
event of your Termination of Employment by Tyson for reasons other than for
Cause or by you for Good Reason on or after the later of the first anniversary
of the Grant Date or the date you attain age 62, you will be fully vested in the
Award subject to your timely execution and non-revocation of a Release.








--------------------------------------------------------------------------------

Exhibit 10.7




3.4.
Change in Control. Following a Change in Control that occurs before the Award
becomes vested, you shall fully vest in the Award upon the occurrence of either
of the following events, provided such event occurs no later than twenty-four
(24) months following the Change in Control (to the extent the Award has not
otherwise become fully vested prior to such event): (i) you experience a
Termination of Employment by your Employer without Cause or (ii) you resign from
your employment on account of Good Reason.



4.
Delivery of Shares. To the extent the Award becomes vested and earned, it will
be settled by the delivery to you of shares no longer subject to forfeiture
restrictions as soon as administratively practicable following the Vesting Date
or Vesting Event (but in no event later than 60 days following the Vesting Date
or Vesting Event), as applicable, set forth in Section 3 as follows.



4.1.
Prior to a Change in Control. If the Award is settled prior to a Change in
Control, the Award will be settled in shares of Tyson Class A common stock.



4.2.
On and After a Change in Control. If Tyson Foods, Inc. is the surviving entity,
the Award will be settled in shares of Tyson Class A common stock. If the Award
is settled on or after a Change in Control and Tyson Foods, Inc. is not the
surviving entity, the Award will be settled either (i) in the number and class
of shares of capital stock of the successor entity into which each outstanding
share of Tyson Class A common stock has been converted pursuant to such Change
in Control, unless the Committee determines in its sole discretion to settle the
Award in cash; or (ii) if shareholders of Tyson Foods, Inc. receive
consideration other than in shares of capital stock of the successor entity,
such other consideration received by shareholders of Tyson Foods, Inc. or in
cash, as the Committee may determine in its sole discretion.



5.
Withholding Taxes. Regardless of any action Tyson or your Employer takes with
respect to any or all income tax (including U.S. federal, state and local taxes
or non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding ("Tax-Related Items"), you acknowledge and agree that
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that Tyson and your Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant of the Award,
the vesting of the Award, the subsequent sale of any shares of Stock acquired
pursuant to the Award and the receipt of any dividends or dividend equivalents,
and (ii) do not commit to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items. Tyson or your
Employer shall withhold taxes by any manner acceptable or administratively
feasible under the terms of the Plan, but not to exceed the maximum tax due for
the applicable income you receive from the Award, consistent with the laws of
the applicable federal, state or local taxing authority.



6.
Clawback. Notwithstanding any other provision of this Award Agreement to the
contrary, by executing this Award Agreement and accepting the Award, you agree
and consent to the application and enforcement of any clawback policy that may
be implemented by Tyson (whether in existence as of the Grant Date or later
adopted, and as such policy may be amended from time to time) that may apply to
you, any shares of Stock issued pursuant to this Award and/or any amount
received with respect to any sale of any such shares of Stock, and you expressly
agree that Tyson may take such actions as are necessary to effectuate the
enforcement of such policy without your further consent or action. For purposes
of the foregoing, you expressly and explicitly authorize Tyson to issue
instructions, on your behalf, to any brokerage firm and/or third party
administrator engaged by Tyson to hold your shares of Stock and other amounts
acquired pursuant to your Award to re-convey, transfer or otherwise return such
shares of Stock and/or other amounts to Tyson upon Tyson's enforcement of such
policy. To the extent that the terms of this Award and any such policy conflict,
then the terms of such policy shall prevail.



7.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.



8.
Severability. In the event that any one or more of the provisions or a portion
thereof contained in this Award Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provision of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.










--------------------------------------------------------------------------------

Exhibit 10.7




9.
Entire Agreement. Subject to the terms and conditions of the Plan, this Award
Agreement expresses the entire understanding and agreement of Tyson and you with
respect to the subject matter. In the event of any conflict or inconsistency
between the terms of this Award Agreement and the terms applicable to stock
incentive awards set forth in any employment agreement, offer letter, or other
agreement or arrangement that you have entered into with Tyson and/or its
Affiliates, the former will always control. In the event of any conflict between
the provisions of the Plan and the terms of this Award Agreement, the provisions
of the Plan will control unless this Award Agreement explicitly states that an
exception to the Plan is being made. The Award has been made pursuant to the
Plan and an administrative record is maintained by the Committee.



10.
Restrictions on Transfer of Award. You shall not dispose of the Award prior to
the date unrestricted, vested shares in your name are delivered to you by Tyson
pursuant to Section 4. Any disposition of the Award or any portion thereof shall
be a violation of the terms of this Award Agreement and shall be void and
without effect; provided, however, that this provision shall not preclude a
transfer as otherwise permitted by the Plan.



11.
Headings. Section headings used herein are for convenience of reference only and
shall not be considered in construing this Award Agreement.



12.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and an injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.



13.
No Vested Right in Future Awards. You acknowledge and agree that the granting of
the Award under this Award Agreement is made on a fully discretionary basis by
Tyson and that this Award Agreement does not lead to a vested right to further
awards of any type in the future. Further, the Award set forth in this Award
Agreement constitutes a non-recurrent benefit and the terms of this Award
Agreement are applicable only to the Award granted pursuant to this Award
Agreement.



14.
No Right to Continued Employment. You acknowledge and agree (through electronic
acknowledgment and acceptance of this Award Agreement) that neither the adoption
of the Plan nor the granting of any award shall confer any right to continued
employment with Tyson, nor shall it interfere in any way with Tyson’s right to
terminate your employment at any time for any reason in accordance with the
terms of your Employment Agreement.



15.
Reduction to Maximize After-Tax Benefits. Notwithstanding anything contained in
this Award Agreement to the contrary, if the total payments to be paid to you
under this Award, along with any other payments to you by Tyson, would result in
you being subject to the excise tax imposed by Section 4999 of the Code
(commonly referred to as the “Golden Parachute Tax”), Tyson shall reduce the
aggregate payments to the largest amount which can be paid to you without
triggering the excise tax, but only if and to the extent that such reduction
would result in you retaining larger aggregate after-tax payments. The
determination of the excise tax and the aggregate after-tax payments to be
received by you will be made by Tyson, in its sole discretion. If payments are
to be reduced, the payments made latest in time will be reduced first and if
payments are to be made at the same time, non-cash payments will be reduced
before cash payments.



16.
Governing Law; Venue. The Plan, this Award Agreement and all determinations made
and actions taken pursuant to the Plan or Award Agreement shall be governed by
the laws of the State of Delaware, without giving effect to the conflict of laws
principles thereof. Any disputes regarding this Award, the Award Agreement or
the Plan shall be brought only in the United States in the state or federal
courts of the state of Delaware.



17.
Electronic Delivery. Tyson may, in its sole discretion, decide to deliver any
documents related to the Award or other awards granted to you under the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by Tyson or a third party designated by Tyson.



18.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. All obligations imposed upon
you, and all rights granted to Tyson hereunder, shall be binding upon your
heirs, successors and administrators.










--------------------------------------------------------------------------------

Exhibit 10.7




19.
Addendum. Notwithstanding any provisions of this Award Agreement to the
contrary, to the extent you transfer employment outside of the United States,
the Award shall be subject to any special terms and conditions as Tyson may need
to establish to comply with local laws, rules, and regulations or to facilitate
the operation and administration of the Award and the Plan in the country to
which you transfer employment (or Tyson may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer). Any
such terms and conditions shall be set forth in an Addendum prepared by Tyson
which shall constitute part of this Award Agreement.



20.
Additional Requirements; Amendments. Tyson reserves the right to impose other
requirements on the Award, any shares of Stock acquired pursuant to the Award
and your participation in the Plan to the extent Tyson determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with local law, rules and regulations or to facilitate the operation and
administration of the Award and the Plan. Such requirements may include (but are
not limited to) requiring you to sign any agreements or undertakings that may be
necessary to accomplish the foregoing. In addition, Tyson reserves the right to
amend the terms and conditions reflected in this Award Agreement, without your
consent, either prospectively or retroactively, to the extent that such
amendment does not materially affect your rights under the Award except as
otherwise permitted under the Plan or this Award Agreement.



21.
Acceptance. By electronically accepting the grant of this Award, you
affirmatively and expressly acknowledge that you have read this Award Agreement,
the Addendum to the Award Agreement (as applicable) and the Plan, and
specifically accept and agree to the provisions therein. You also affirmatively
and expressly acknowledge that Tyson, in its sole discretion, may amend the
terms and conditions reflected in this Award Agreement without your consent,
either prospectively or retroactively, to the extent that such amendment does
not materially impair your rights under the Award, and you agree to be bound by
such amendment regardless of whether notice is given to you of such change.



* * *
TYSON FOODS, INC.
By: /s/ Mary Oleksiuk
Title: EVP, Chief Human Resources Officer



